DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “thermally conductive carbon foam composite is in the range of about 2 x 10° in/in/°C to about 8 x 10° in/in/°C”, and the claim also recites “preferably about 5 x 10° in/in/°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “about 3% to about 25% by weight”, and the claim also recites “preferably about 3% to about 15% by weight, and more preferably at least about 10% by weight of the thermally conductive additive” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansberry et al. (U.S. Pub. No. 2008/0199390).
Regarding claims 1, 2, 4, 10-14, Stansberry et al. teaches the production of high strength carbon foams which meets the preamble of a method for producing a thermally conductive carbon foam composite (paragraph 2).  Stansberry et al. teaches “additives to the mesophase pitch can further improve conductivity. For instance, the addition of carbon nanotubes, carbon fibers, graphite particles, natural flake graphite or even metal fibers like nickel or steel fibers can be added to increase thermal or electrical conductivity, such as at a level of between about 2% and about 5% by weight” which meets a broad and reasonable interpretation of adding a thermally conductive to a carbon foam starting material to form a thermally conductive admixture (paragraph 88).  Stansberry et al. teaches heating carbonaceous pitch in an inert atmosphere such as nitrogen, argon, xenon, helium, and the like to a temperature of at minimum of 350 degrees Celsius for 1-40 hours which meets a broad and reasonable interpretation of heating the admixture under controlled temperature and pressure sufficient to produce a thermally conductive carbon foam composite (paragraph 65).  Stansberry et al. teaches inert gas into the pressure vessel under an elevated pressure of about 200-500 psi (paragraph 14).  
Regarding claim 3, Stansberry et al. teaches petroleum pitch, coal tar pitch, coal extracts, and certain synthetic pitches such as naphthalene or acenaphthylene pitch (paragraph 67).
Regarding claims 6 and 7, Stansberry does not teach the density or the thermal conductivity of the additive but Stanberry teaches additive material that is claimed by applicant such as graphite, carbon fiber and metal fiber such as steel (paragraph 88). It is the position that the material taught by Stansberry et al. would inherently possess the claimed properties because the material is the same or similar to the additive material claimed by applicant.
Regarding claim 15, Stansberry et al. teaches a cooling rate of 0.1 to 0.5 degrees per minute to ambient temperature which meets a broad and reasonable interpretation of controllably cooling the thermally conductive carbon foam to a temperature below about 100 degrees Celsius (paragraph 20).
Regarding claim 16, Stansberry et al. teaches carbonizing and graphitizing (paragraphs 38 and 39).   
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansberry et al. as applied to claim 1 above, and further in view of Guo et al. (Carbon Foam: Preparation and Application; Carbon, 128-152; 2015).
Stansberry et al. teaches the production of high strength carbon foams which meets the preamble of a method for producing a thermally conductive carbon foam composite (paragraph 2).  Stansberry et al. teaches “additives to the mesophase pitch can further improve conductivity. For instance, the addition of carbon nanotubes, carbon fibers, graphite particles, natural flake graphite or even metal fibers like nickel or steel fibers can be added to increase thermal or electrical conductivity, such as at a level of between about 2% and about 5% by weight” which meets a broad and reasonable interpretation of adding a thermally conductive to a carbon foam starting material to form a thermally conductive admixture (paragraph 88).  Stansberry et al. teaches heating carbonaceous pitch in an inert atmosphere such as nitrogen, argon, xenon, helium, and the like to a temperature of at minimum of 350 degrees Celsius for 1-40 hours which meets a broad and reasonable interpretation of heating the admixture under controlled temperature and pressure sufficient to produce a thermally conductive carbon foam composite (paragraph 65).  Stansberry et al. teaches inert gas into the pressure vessel under an elevated pressure of about 200-500 psi (paragraph 14).  Stansberry et al. does not teach the thermal conductivity of the carbon foam.
Guo et al. teaches the thermal conductivity of mesophase pitches between 0.5 to 2.0 W/ m-K (Figure 3).  It would have been obvious to one of ordinary skill in the art that the carbon foam taught by Stansberry et al. is between 0.5 to 2.0 W/ m-K because it is made from mesophase pitch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 27 0-5827. The examiner can normally be reached M-R 830-1230.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        07/02/2022